UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




 IN RE APPLICATION PURSUANT TO                                  Misc. Action No.
 28 U.S.C. § 1782 FOR DISCOVERY
 IN AID OF FOREIGN PROCEEDINGS




 DECLARATION OF CHARLES M. HEWETSON IN SUPPORT OF PIRAEUS BANK
 SA’S EX PARTE APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782
         TO TAKE DISCOVERY IN AID OF A FOREIGN PROCEEDING

       Pursuant to 28 U.S.C. § 1746, I, Charles M. Hewetson, declare as follows:

       1.     I was admitted as a solicitor of the Supreme Court of England and Wales in 1989.

I am a partner in the London office of the law firm Reed Smith LLP, which is counsel for

Piraeus Bank SA (“Piraeus”).

       2.     I am over the age of 18 and make this declaration from personal knowledge based

on information and documents reviewed or referenced herein.

       3.     I submit this declaration in support of the application filed by Piraeus for an order

pursuant to 28 U.S.C. § 1782 granting leave to obtain discovery from NASDAQ Stock Market

LLC (“NASDAQ”) and OTC Markets Group (“OTC” and together with NASDAQ,

“Respondents”) for use in an anticipated foreign proceeding before the High Court of Justice,

Business and Property Courts of England and Wales, Commercial Court (the “English Court”)

against Newlead Holdings, Ltd. (“Newlead”) (the “Anticipated Proceedings”).

       4.     The Anticipated Proceedings will revolve around Newlead’s failure to meet its

obligations under a Guarantee and Indemnity agreement, dated December 10, 2010 (the

“Guarantee”). Under the Guarantee, Newlead was obligated to re-pay loan amounts (in addition
to interest and fees) that its affiliates borrowed from Piraeus pursuant to a Revolving Credit

Facility, dated December 10, 2010 (the “Revolving Credit Facility”). The borrowers borrowed

more than $48,970,000 from Piraeus under the Revolving Credit Facility but neither the borrowers

nor Newlead have made the required payments to Piraeus.

       5.      By letter dated February 27, 2015 (the “February 27th Letter”), Piraeus notified

the borrowers and Newlead that (i) they were in breach of the Revolving Credit Facility and

Guarantee due to their failures to pay overdue accrued interest in the aggregate sum of

$1,257,328.68, default interest in the sum of $3,255,263.68, and management fees in the aggregate

sum of $921,275.55; (ii) such breaches constituted an Event of Default under the Revolving Credit

Facility; and (iii) the Revolving Credit Facility was therefore terminated and the indebtedness in

the total sum of $38,034,480.53 was immediately due and payable.

       6.      The Guarantee also required Newlead to comply with certain financial undertakings

and other undertakings relevant to its listing on public financial markets. Specifically, Newlead

was obligated to (a) maintain a valid corporate existence in Bermuda, its place of incorporation,

(b) pay all taxes and governmental charges it incurred, (c) provide, for itself and the borrowers,

annual audited financial statements and quarterly unaudited financial statements to Piraeus (as well

as other financial information), (d) maintain certain working capital amounts and equity ratios, and

(e) “comply with all relevant legislation and laws and regulations (including but not limited to the

laws and regulations relating to the listing of the shares of [Newlead] on NASDAQ).”

       7.      Newlead has breached these obligations under the Guarantee by, among other

things, failing to pay amounts due under the Revolving Credit Facility and being de-listed from

NASDAQ on June 25, 2014 and from the OTC Pink Open Marketplace maintained by OTC on
July 29, 2019. Piraeus intends to collect on Newlead’s outstanding indebtedness under the

Guarantee by way of the Anticipated Proceedings.

       8.      None of the Respondents are a party to the Anticipated Proceedings. However,

upon information and belief, each of the Respondents is in possession, custody, or control of

discrete and highly relevant categories of documents relating to the de-listing of Newlead from

their respective financial markets and therefore, one of several Events of Default that enabled

Piraeus to terminate the Revolving Credit Facility and demand all outstanding indebtedness

immediately due and payable.

       9.      Specifically, I understand that the Respondents most likely have information that

is important to the Anticipated Proceedings because they are the parties that have documents

relevant to their respective determinations to de-list Newlead from their respective financial

markets and the reasons for such de-listings. This information will enable Piraeus to prove their

forthcoming allegations against Newlead in the Anticipated Proceedings that multiple Events of

Default occurred and Newlead breached the terms of the Guarantee.

       10.     English Law permits pre-action disclosure under CPR 31.16, but only against a

person who is likely to become a party to the Anticipated Proceedings. Although pre-action

disclosure may be available against non-parties under the principles in Norwich Pharmacal

Company & Ors v Customs and Excise [1973] UKHL 6, the English Courts will not usually make

an order for disclosure where the respondent is outside of the English Court’s jurisdiction.

       11.     Once proceedings have commenced, English law requires disclosure between the

parties to the proceeding. Under CPR 31.17, disclosure may be obtained from non-parties within

the English Court’s jurisdiction. The English Court will not, however, compel a non-party abroad

to provide documentary or testimonial evidence. Notwithstanding such restriction, the English
Court will not generally prevent a party from taking steps abroad to obtain documents or evidence

using the powers and remedies of the local court.

        12.     Accordingly, the documents Piraeus seeks in its application, which are necessary

to support the Anticipated Proceedings¸ are not within the jurisdiction of the English Court because

they are maintained outside of England by parties that will be third-parties to the Anticipated

Proceedings.

        13.     There is no indication, or reason to believe, that the English Court—where the

foreign legal proceeding is currently pending—would be unreceptive to U.S. federal-court judicial

assistance by way of Section 1782 discovery. Moreover, Petitioner’s request does not seek to, and

does not have the effect of, circumventing any foreign proof-gathering restrictions or other

policies. I am also unaware of any law or rule of the English Court that would prohibit Piraeus

from seeking evidence in the U.S. or elsewhere in support of the Anticipated Proceedings.

I declare under penalty of perjury under the laws of the United States of America that the foregoing

is true and correct.



                      16 2020
Executed on September __,


______________________
Charles M. Hewetson
